DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Application
The Amendment filed May 16, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendment to Claims 1, 8, 11-12, and 17 have been entered. Claim 22 was canceled. Claims 1-3, 5-6, 8-13, and 16-21 remain pending in the application and are provided to be examined upon their merits.
Although Applicant’s cancellation of Claim 22 has rendered moot the rejection under 35 U.S.C. § 112(a) thereto previously set forth in the Final Office Action mailed March 14, 2022, please be advised that the Office hereby withdraws that rejection under 35 U.S.C. § 112(a) of canceled Claim 22  previously set forth in the Final Office Action mailed March 14, 2022. The Office would not reject the subject matter of canceled Claim 22 under 35 U.S.C. § 112(a) if the Applicant were to reinstate it by amendment by adding the claim as a “new” claim with a new claim number. See 37 C.F.R. 1.121(c)(5).
The Applicant’s Arguments and/or Remarks submitted May 16, 2022 pertaining to the currently pending amended claims have been fully considered and are deemed persuasive in the context of the currently pending amended claims as a whole. Therefore, the Office withdraws each and every rejection under 35 U.S.C. § 103 previously set forth in the Final Office Action mailed March 14, 2022. 
Allowable Subject Matter
Claims 1-3, 5-6, 8-13, and 16-21 are allowed.
The subject matter of canceled Claim 22 would also be allowable if the Applicant were to reinstate it by amendment by adding the claim as a “new” claim with a new claim number. See 37 C.F.R. 1.121(c)(5).
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. 
Regarding the independent Claims 1, 12, and 17, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record.
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant’s arguments submitted May 16, 2022 (hereinafter “REMARKS”) in response to the Official Correspondence mailed March 14, 2022 (hereinafter “Final Correspondence”) have been fully considered and are persuasive. 
Specifically, the Applicant argued:
§ 103 Rejections 
Claims 1-3, 5-6, 8-13, and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 10,783,501 of Ramanathan et al. ("Ramanathan") in view of U.S. Publication No. 2018/0204191 of Wilson et al. ("Wilson"). Claims 17-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ramanathan in view of Wilson, and further in view of U.S. Patent No. 10,354,325 of Skala et al. ("Skala"). These rejections are traversed. 
Claims 1 and 12 
Ramanathan and Wilson do not teach or suggest at least 
receiving, by a central entity computer from a transaction processing network, a trusted certificate that grants permission to the central entity computer to generate or destroy digital currency, wherein the central entity computer is associated with a central bank; 
Wilson is cited as describing receiving a trusted certificate for the central entity computer. (Office Action pp. 4 - 5, citing Wilson pars. 424 and 29). Wilson at best describes a public master key being made available to the network, (id.), which is not receiving, by a central entity computer from a transaction processing network, a trusted certificate for the central entity computer that grants permission to generate or destroy digital currency. Ramanathan also fails to disclose the above features. 
Ramanathan and Wilson also do not teach or suggest 
receiving, by the central entity computer from a redeeming entity device associated with a bank granted permission by the transaction processing network to validate transactions, a request for digital currency, the request comprising a serial number and a denomination of a physical currency; 
Ramanathan is cited as describing receiving a request for digital currency by the central entity computer. (Office Action p. 5, citing Ramanathan claim 1, claim 6, Abstract, col. 1 li. 48 - 62). This request is received by an "ATM, financial institution, etc." from a customer. (See Ramanathan col. 8, li. 15 - 20 and col. 6, li. 17 - 23). The customer is not granted any permissions or described as taking any further part in the validation process. 
Ramanathan and Wilson do not describe the specific architecture recited in claims 1 and 12 as amended, where a transaction processing network grants a central bank permission to generate and destroy digital currency and grants a bank associated with a redeeming entity device permission to validate transactions. 
Thus, Ramanathan and Wilson do not teach or suggest every element of claims 1 and 12, and these claims are not obvious over the cited references. 
Claim 17 
Ramanathan, Wilson, and Skala do not teach or suggest at least 
receiving, by a blockchain node storing a blockchain, a request to record an action relating to removal of physical currency with a denomination from a fiat currency system. 
This is allegedly described at claims 1, 2, 6, and 9 and col. 13 li. 17 - 30 of Ramanathan. (Office Action, pp. 21 - 22). Ramanathan Claim 1 recites "a request receiving component configured to process a request to digitize physical currency," not "receiving a request to record an action related to removal of physical currency" as is claimed. At best, Ramanathan describes destroying physical currency, col. 13 li. 17 - 30, and recording "transactions associated with the physical currency," claim 6. None of this is receiving a request to record an action related to removal of physical currency. Wilson and Skala do not provide what Ramanathan lacks. 
Similarly, Ramanathan, Wilson, and Skala do not teach or suggest 
recording, by the blockchain node, a record of the action relating to the removal of the physical currency with the denomination from the fiat currency system to the blockchain, the record indicating that a particular unit of the physical currency has been removed from circulation. 
It is alleged that recording a record of the action related to the removal of the physical currency is disclosed in claims 9, 6, 1, 11, and 2 of Ramanathan. As noted above, these claims describe recording entries on a blockchain ledger which can include transactions associated with the physical currency, but Ramanathan does not teach recording "a record of the action relating to the removal of the physical currency with the denomination from the fiat currency system to the blockchain, the record indicating that a particular unit of physical currency has been removed from circulation" as is claimed. 
Thus, Ramanathan, Wilson, and Skala do not teach or suggest every element of claim 17, and claim 17 is not obvious over the cited references. 
Dependent Claims 2, 3, 5, 6, 8- 11, 13, 16, and 18 - 21 
Claims 2, 3, 5, 6, 8 - 11, 13, 16, and 18 - 21 include the above-noted features of claims 1, 12, and 17, respectively, by way of dependency, and are patentable over the cited references for at least the reasons noted above. 
Claims 11, 19, and 20 
The cited references further fail to teach or suggest recording the digital currency on the blockchain generates the record in a block in the blockchain, the record further comprising a currency type of the physical currency, as recited in claim 11 (similar language in claims 19 and 20). As described in the specification, the blockchain record can include a type of currency such as dollars or pounds. (See, e.g., paragraphs 133 and 147). 
It is alleged in the Office Action that Ramanathan teaches these features at Abstract, col. 1 lines 48 - 62, col. 13 lines 6 - 16 and claim 1. At best, Ramanathan describes a blockchain ledger entry that includes a cash grid serial number, transaction type indicator, and identification of the current owner (claim 1), but Ramanathan is silent to, and does not suggest, the record comprising a currency type of the physical currency, as is claimed. Thus, claims 11, 19, and 20 are not obvious over the cited references for these additional reasons. 
(REMARKS, pp. 8-11).
However, the above-quoted arguments submitted May 16, 2-22 at REMARKS pp. 8-11 regarding rejections under 35 U.S.C. § 103 have been fully considered, and are persuasive. Considerably, the Office finds these arguments persuasive; and therefore, for these reasons, the Office withdraws the § 103 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied in the Final Office Action mailed March 14, 2022 is considered pertinent to applicant's disclosure.
•	USPAT No. US 10929842 B1 to Arvanaghi; Brandon et al. discloses System, method and program product for depositing and withdrawing stable value digital assets in exchange for fiat.
•	USPAT No. US 10762506 B1 to Cash; Duane et al. discloses Token device for distributed ledger based interchange.
•	USPGPub No. US 20150170112 A1 by DeCastro; Erly Dalvo discloses SYSTEMS AND METHODS FOR PROVIDING MULTI-CURRENCY PLATFORMS COMPRISING MEANS FOR EXCHANGING AND INTERCONVERTING TANGIBLE AND VIRTUAL CURRENCIES IN VARIOUS TRANSACTIONS, BANKING OPERATIONS, AND WEALTH MANAGEMENT SCENARIOS.
•	USPGPub No. US 20170293912 A1 by Furche; Andreas et al. discloses SECURE TRANSACTION CONTROLLER FOR VALUE TOKEN EXCHANGE SYSTEMS.
•	USPAT No. US 5910987 A to Ginter; Karl L. et al. discloses Systems and methods for secure transaction management and electronic rights protection.
•	USPAT No. US 7069451 B1 to Ginter; Karl L. et al. discloses Systems and methods for secure transaction management and electronic rights protection.
•	USPGPub No. US 20200097927 A1 by Groarke; Peter discloses Method and System for Dispute Resolution in a Public Blockchain.
•	USPGPub No. US 20200027084 A1 by Groarke; Peter et al. discloses Method and System for Hybrid Payment Authorization.
•	USPAT No. US 10373158 B1 to James; Daniel William Halley et al. discloses System, method and program product for modifying a supply of stable value digital asset tokens.
•	USPAT No. US 10373129 B1 to James; Daniel William Halley et al. discloses System, method and program product for generating and utilizing stable value digital assets.
•	USPGPub No. US 20190303886 A1 by Kikinis; Dan discloses SYSTEM AND METHOD FOR MULTI-TIERED DISTRIBUTED NETWORK TRANSACTIONAL DATABASE.
•	USPGPub No. US 20160342977 A1 by Lam; Jeremy discloses DEVICE, METHOD AND SYSTEM FOR VIRTUAL ASSET TRANSACTIONS.
•	USPGPub No. US 20030085271 A1 by Laskowski, Edward L. discloses Automated banking machine currency tracking system.
•	USPGPub No. US 20150371224 A1 by Lingappa; Phaneendra Ramaseshu discloses CRYPTOCURRENCY INFRASTRUCTURE SYSTEM.
•	USPGPub No. US 20150269541 A1 by MacGregor; Robert Scott et al. discloses VIRTUAL CURRENCY SYSTEM.
•	USPGPub No. US 20050038756 A1 by Nagel, Robert H. discloses System and method for production and authentication of original documents.
•	USPGPub No. US 20130262295 A1 by Narayanan; Shankar discloses DIGITAL EMULATION OF CASH-BASED TRANSACTIONS.
•	USPGPub No. US 20180330342 A1 by Prakash; Gyan et al. discloses DIGITAL ASSET ACCOUNT MANAGEMENT.
•	USPGPub No. US 20190108517 A1 by Rose; Gregory G. discloses DIGITAL CURRENCY FOR PERFORMING CASH-EQUIVALENT TRANSACTIONS.
•	USPGPub No. US 20190213584 A1 by SHANMUGAM; Saravana Perumal discloses METHOD AND SYSTEM FOR TOKENIZED REPLACEMENT OF CRYPTO CURRENCY ADDRESSES.
•	USPGPub No. US 20190236565 A1 by SONG; Joo Han et al. discloses METHOD FOR ISSUING CURRENCY AND MAKING PAYMENT BY MANAGING BALANCE DATABASE FOR EACH BLOCK IN BLOCKCHAIN NETWORK AND SERVER USING SAME.
•	USPGPub No. US 20180227293 A1 by UHR; Joon Sun et al. discloses CERTIFICATE ISSUING SYSTEM BASED ON BLOCK CHAIN.
•	USPGPub No. US 20170308872 A1 by UHR; Joon Sun et al. discloses DIGITAL VIRTUAL CURRENCY TRANSACTION SYSTEM AND METHOD HAVING BLOCK CHAIN BETWEEN CONCERNED PARTIES.
•	USPGPub No. US 20180204192 A1 by Whaley; Andrew et al. discloses Secure Digital Data Operations.
•	USPGPub No. US 20100306092 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
•	USPGPub No. US 20100306087 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
•	USPGPub No. US 20120078693 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CURCULATING A CURRENCY.
•	USPAT No. US 10438290 B1 to Winklevoss; Cameron Howard et al. discloses System, method and program product for generating and utilizing stable value digital assets.
•	USPAT No. US 10269009 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for a digital math-based asset exchange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        07/08/2022

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696